Exhibit 10.2

 

AMENDMENT OF
WARRANT AGREEMENT

 

THIS AMENDMENT OF WARRANT AGREEMENT (this “Agreement”), made as of _________,
2019, is by and among Thunder Bridge Acquisition, Ltd., a Cayman Islands
exempted company (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation, as warrant agent (the “Warrant Agent”).

 

WHEREAS, the Company and the Warrant Agent are parties to that certain Warrant
Agreement, dated as of June 18, 2018 and filed with the United States Securities
and Exchange Commission on June 22, 2018 (the “Existing Warrant Agreement”),
pursuant to which the Company has issued 25,800,000 warrants (the “Public
Warrants”) in its initial public offering and 8,830,000 private placement
warrants (collectively, the “Warrants”), each representing the right to purchase
one Class A ordinary share, par value $0.0001, of the Company (“Ordinary
Shares”); and

 

WHEREAS, the terms of the Warrants are governed by the Existing Warrant
Agreement and capitalized terms used herein, but not otherwise defined, shall
have the meanings given to such terms in the Existing Warrant Agreement; and

 

WHEREAS, effective as of January 21, 2019, the Company, TB Acquisition Merger
Sub LLC, a Delaware limited liability company and wholly-owned subsidiary of
Thunder Bridge (“Merger Sub”), Hawk Parent Holdings, LLC, a Delaware limited
liability company (“Repay”), and CC Payment Holdings L.L.C., solely in its
capacity as the securityholder representative, entered into a Second Amended and
Restated Agreement and Plan of Merger (as amended from time to time, the “Merger
Agreement”); and

 

WHEREAS, the Merger Agreement provides, among other things, (i) that the Company
will domesticate from a Cayman Islands exempted company to a Delaware
corporation (the “Domestication”) and (ii) Merger Sub will merge with and into
Repay with Repay continuing as the surviving entity and a subsidiary of the
Company (the “Merger” and together with the Domestication and the other
transactions contemplated by the Merger Agreement, the “Transactions”), and
pursuant to which, (A) each Ordinary Share issued and outstanding immediately
prior to the Domestication shall remain outstanding and shall be automatically
converted into one validly issued, fully paid and non-assessable Surviving Pubco
Class A Share (as defined in the Merger Agreement), and (B) each Warrant that is
outstanding immediately prior to the Domestication, shall represent the right to
acquire Surviving Pubco Class A Shares, on the same contractual terms and
conditions as were in effect immediately prior to the Domestication, under the
terms of the Existing Warrant Agreement as amended by this Agreement;

 

WHEREAS, upon consummation of the Domestication, as provided in Section 4.4 of
the Existing Warrant Agreement, the Warrants will no longer be exercisable for
Ordinary Shares but instead will be exercisable (subject to the terms and
conditions of the Existing Warrant Agreement as amended hereby) for a number of
Surviving Pubco Class A Shares equal to the number of Ordinary Shares for which
the Warrants were exercisable immediately prior to the Domestication (subject to
the terms and conditions of the Existing Warrant Agreement as amended hereby);
and

 

WHEREAS, the Board of Directors of the Company has determined that the
consummation of the Transactions will constitute a Business Combination (as
defined in Section 3.2 of the Existing Warrant Agreement); and

 

WHEREAS, it is a condition to the closing of the Transactions, among other
things, the Parent Warrantholders’ Approval (as defined in the Merger Agreement)
has been obtained; and

 

WHEREAS, Section 9.8 of the Existing Warrant Agreement provides that the
Existing Warrant Agreement may be amended with the vote or written consent of
the registered holders of 65% of the then outstanding Public Warrants.

 

WHEREAS, at the Parent Warrantholder Meeting (as defined in the Merger
Agreement), holders of at least 65% of the Public Warrants approved that,
immediately prior to the Domestication, each Warrant shall become exercisable
for one-quarter of one Ordinary Share with an exercise price of $2.875 per
one-quarter share ($11.50 per whole share) and each holder of a Warrant shall
receive a special distribution of $1.50 per Warrant; and

 



1

 

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1. Amendment of Existing Warrant Agreement. The Company and the Warrant Agent
hereby amend the Existing Warrant Agreement as provided in this Section 1,
effective as of the Effective Time.

 

1.2 Private Placement Warrants, Working Capital Warrants and Forward Purchase
Warrants. Section 2.5 of the Existing Warrant Agreement is hereby deleted and
replaced with the following:

 

“2.5 Private Placement Warrants, Working Capital Warrants and Forward Purchase
Warrants. The Private Placement Warrants, the Working Capital Warrants and the
Forward Purchase Warrants shall be identical to the Public Warrants, except that
so long as they are held by the Sponsor, Cantor, Monroe or any of their
Permitted Transferees (as defined below), as applicable, the Private Placement
Warrants, the Working Capital Warrants and the Forward Purchase Warrants and any
Ordinary Shares held by the Sponsor, Cantor, Monroe or any of their Permitted
Transferees, as applicable, and issued upon exercise of the Private Placement
Warrants, the Working Capital Warrants and the Forward Purchase Warrants, may
not be transferred, assigned or sold until thirty (30) days after the completion
by the Company of an initial Business Combination (as defined below) other than:

 

(a) to the Company’s, Cantor’s or Monroe’s officers or directors, any affiliates
or family members of any of Cantor, Monroe or the Company’s officers or
directors, any members of Cantor, Monroe or the Sponsor, or any affiliates of
Cantor, Monroe or the Sponsor;

 

(b) in the case of an individual, by gift to a member of the individual’s
immediate family or to a trust, the beneficiary of which is a member of the
individual’s immediate family or an affiliate of such person, or to a charitable
organization;

 

(c) in the case of an individual, by virtue of laws of descent and distribution
upon death of the individual;

 

(d) in the case of an individual, pursuant to a qualified domestic relations
order;

 

(e) by private sales or transfers made with any forward purchase agreement or
similar arrangement or in connection with the consummation of the Company’s
Business Combination at prices no greater than the price at which the Warrants
were originally purchased;

 

(f) in the event of the Company’s, Monroe’s or Cantor’s liquidation prior to
consummation of the Company’s initial Business Combination;

 

(g) in the event that, subsequent to the consummation of the Company’s initial
Business Combination, the Company consummates a merger, share exchange,
reorganization or other similar transaction that results in all of the holders
of the Company’s equity securities issued in the Offering having the right to
exchange their Ordinary Shares for cash, securities or other property; or

 

(h) by virtue of the laws of the Cayman Islands or the Sponsor’s operating
agreement upon dissolution of the Sponsor or Cantor’s organizational documents
upon dissolution of Cantor;

 

provided, however, that, in the case of clauses (a) through (e) or (h), these
transferees (the “Permitted Transferees”) must enter into a written agreement
with the Company agreeing to be bound by the transfer restrictions in this
Agreement.”

 



2

 

 

1.2 Warrant Price. Section 3.1 of the Existing Warrant Agreement is hereby
deleted and replaced with the following:

 

“3.1 Warrant Price. Each Warrant shall, when countersigned by the Warrant Agent,
entitle the Registered Holder thereof, subject to the provisions of such Warrant
and of this Agreement, to purchase from the Company one-quarter of the number of
Ordinary Shares stated therein, at the price of $2.875 per one-quarter share
($11.50 per whole share), subject to the adjustments provided in Section 4
hereof and in the last sentence of this Section 3.1; provided however, that a
Warrant may not be exercised for a fractional share, so that only a multiple of
four Warrants may be exercised at a given time. The term “Warrant Price” as used
in this Agreement shall mean the price per one-quarter share at which Ordinary
Shares may be purchased at the time a Warrant is exercised. The Company in its
sole discretion may lower the Warrant Price at any time prior to the Expiration
Date (as defined below) for a period of not less than twenty (20) Business
Days, provided, that the Company shall provide at least twenty (20) days prior
written notice of such reduction to Registered Holders of the Warrants and,
provided further that any such reduction shall be identical among all of the
Warrants.”

 

1.3 Duration of Warrants. Section 3.2 of the Existing Warrant Agreement is
hereby deleted and replaced with the following:

 

“3.2 Duration of Warrants. A Warrant may be exercised only during the period
(the “Exercise Period”) commencing on the later of the date that is: (i) thirty
(30) days after the first date on which the Company completes a merger, share
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving the Company and one or more businesses (a “Business
Combination”), or (ii) twelve (12) months from the date of the closing of the
Offering, and terminating at 5:00 p.m., New York City time on the earlier to
occur of: (x) the date that is five (5) years after the date on which the
Company completes its initial Business Combination, (y) the liquidation of the
Company in accordance with the Company’s amended and restated memorandum and
articles of association, as amended from time to time, if the Company fails to
complete a Business Combination, or (z) the Redemption Date (as defined below)
as provided in Section 6.2 hereof (the “Expiration Date”); provided, however,
that the exercise of any Warrant shall be subject to the satisfaction of any
applicable conditions, as set forth in subsection 3.3.2 below with respect to an
effective registration statement. Except with respect to the right to receive
the Redemption Price (as defined below) in the event of a redemption (as set
forth in Section 6 hereof), each outstanding Warrant not exercised on or before
the Expiration Date shall become void, and all rights thereunder and all rights
in respect thereof under this Agreement shall cease at 5:00 p.m. New York City
time on the Expiration Date. The Company in its sole discretion may extend the
duration of the Warrants by delaying the Expiration Date; provided, that the
Company shall provide at least twenty (20) days prior written notice of any such
extension to Registered Holders of the Warrants and, provided further that any
such extension shall be identical in duration among all the Warrants.”

 

1.4 Exercise of Warrants. Section 3.3.1(c) of the Existing Warrant Agreement is
hereby deleted.

 

1.5 Exclusion of Private Placement Warrants, the Working Capital Warrants and
the Forward Purchase Warrants; Mandatory Cash Distribution. Section 6.4 of the
Existing Warrant Agreement is hereby deleted and replaced with the following:

 

“6.4 Mandatory Cash Distribution. Notwithstanding anything contained in this
Agreement to the contrary, at the Effective Time (as defined in the Merger
Agreement), each Warrant issued and outstanding immediately prior to the
Effective Time shall, automatically and without any action by the Registered
Holder thereof, be entitled to receive a cash distribution payable by or at the
direction of the Company as soon as reasonably practicable following the
Effective Time, upon receipt of any documents as may reasonably be required by
the Warrant Agent, in the amount of $1.50.”

 



3

 

 

1.6 Form of Warrant Certificate. The second and third paragraphs of Exhibit A to
the Existing Warrant Agreement are hereby deleted and replaced with the
following:

 

“Each Warrant is initially exercisable for one-quarter of one fully paid and
non-assessable Ordinary Share. No fractional shares will be issued upon exercise
of any Warrant. If, upon the exercise of Warrants, a holder would be entitled to
receive a fractional interest in an Ordinary Share, the Company will, upon
exercise, round down to the nearest whole number. The number of Ordinary Shares
issuable upon exercise of the Warrants is subject to adjustment upon the
occurrence of certain events set forth in the Warrant Agreement.

 

The initial Exercise Price per Ordinary Share for any Warrant is equal to $2.875
per one-quarter share ($11.50 per whole share); provided however, that a Warrant
may not be exercised for a fractional share, so that only a multiple of four
Warrants may be exercised at a given time. The Exercise Price is subject to
adjustment upon the occurrence of certain events set forth in the Warrant
Agreement.”

 

2. Miscellaneous Provisions.

 

2.1 Effectiveness of Warrant. Each of the parties hereto acknowledges and agrees
that the effectiveness of this Agreement shall be expressly subject to the
occurrence of the Transactions and shall automatically be terminated and shall
be null and void if the Merger Agreement shall be terminated for any reason.

 

2.2 Successors. All the covenants and provisions of this Agreement by or for the
benefit of the Company or the Warrant Agent shall bind and inure to the benefit
of their respective successors and assigns.

 

2.3 Applicable Law. The validity, interpretation, and performance of this
Agreement and of the Warrants shall be governed in all respects by the laws of
the State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.

 

2.4 Counterparts. This Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

2.5 Effect of Headings. The section headings herein are for convenience only and
are not part of this Agreement and shall not affect the interpretation thereof.

 

2.6 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 

2.7 Entire Agreement. The Existing Warrant Agreement, as modified by this
Agreement, constitutes the entire understanding of the parties and supersedes
all prior agreements, understandings, arrangements, promises and commitments,
whether written or oral, express or implied, relating to the subject matter
hereof, and all such prior agreements, understandings, arrangements, promises
and commitments are hereby canceled and terminated.

 

[Signature page follows]

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  THUNDER BRIDGE ACQUISITION, LTD.       By:     Name:         Title:          
CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Warrant Agent         By:      
Name:        Title:  



 

[Signature Page to Amendment of Warrant Agreement]

 

 

5



 



